OPINION — AG — **** POLITICAL PARTIES — VACANCY — SUBSTITUTE NOMINEE **** IN THE CASE OF A VACANCY OF A STATE SENATE SEAT, 26 O.S. 1968 Supp., 233 [26-233], REQUIRES THE CHAIRMAN OR SECRETARY OF THE STATE PARTY OF THE NOMINEE TO FILE THE AFFIDAVIT STATING THE FACTS.  A REGULAR PARTY NOMINEE MUST HAVE CHANGED HIS RESIDENCE OUTSIDE OF THE STATE. THE VACANCY OCCURS AT THE MOMENT THE STATE ELECTION BOARD MAKES A FINDING THAT A VACANCY EXISTS.  THE STATE COMMITTEE, RATHER THAN THE COUNTY COMMITTEE, IS THE PROPER GROUP TO NOMINATE A SUBSTITUTE CANDIDATE FOR STATE SENATE IN THE EVENT OF A VACANCY. THE OFFICE OF THE STATE SENATE HAS SENATORIAL JURISDICTION AND THEREFORE, IT IS IMMATERIAL THAT THE SENATORIAL DISTRICT LIES WITHIN A SINGLE COUNTY.  THE REPUBLICAN STATE EXECUTIVE COMMITTEE IS THE PROPER PARTY TO SELECT A SUBSTITUTE NOMINEE WHEN THE REPUBLICAN STATE COMMITTEE IS NOT IS SESSION.  WHEN THE AFFIDAVIT IS FILED IN ACCORDANCE WITH SECTION 233, OTHER THAN BY THE NOMINEE, THE NOMINATION OF A SUBSTITUTE NOMINEE MUST OCCUR SUBSEQUENT TO THE FINDING OF A VACANCY BY THE STATE ELECTION BOARD (G. T. BLANKENSHIP)